Title: From Thomas Jefferson to William Barton, 12 November 1801
From: Jefferson, Thomas
To: Barton, William


Dear Sir
Washington Nov. 12. 1801.
I have duly recieved your favor of Oct. 30. and the honour of your proposition to address to me your treatise on the law of nations. this proof of respect cannot but be flattering to one who entertains a sincere esteem for your person and character. the subject is important, involved in errors & contradictions, which, for the peace of the world, it is very desireable to see rectified. but the want of a physical test whereby to try principles, and the passions & interests & power of the nations who are called to their bar, render that rectification very difficult. still every effort is laudable which goes to that object, and tends to promote it by increasing the mass of authorities which bear witness in it’s favor. Accept my best wishes for the success of your work & assurances of my high esteem & respect.
Th: Jefferson
